DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se.
Claim 7 recites “At least one tangible machine-readable medium comprising a plurality of instructions that in response to being executed by a processor cause the processor to...”
In the instant specification, recites on paragraph [0050], as follows:
[0050] FIG. 7 illustrates an example of a storage medium 700. Storage medium 700 may comprise an article of manufacture. In some examples, storage medium 700 may include any non-transitory computer readable medium or machine readable medium, such as an optical, magnetic or semiconductor storage. Storage medium 700 may store various types of computer executable instructions, such as instructions 702 to implement logic flow 600 of FIG. 6. Examples of a computer readable or machine-readable storage medium may include any tangible media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non-erasable memory, writeable or re-writeable memory, and so forth. Examples of computer executable instructions may include any suitable type of code, such as source code, compiled code, interpreted (Emphasis added).

In view of the above, Applicant has provided antecedent basis for the claim terminology “tangible machine-readable medium". Applicant has provided intrinsic evidence of embodiment for the term as “Examples of a computer readable or machine-readable storage medium may include any tangible media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non-erasable memory, writeable or re-writeable memory, and so forth”. Since the Applicant fails inclusively and specifically provide antecedent basic to limit the term to one of the specific statutory embodiments, the term “tangible machine-readable medium” belongs to the intrinsic non-statutory embodiment such as carrier signal, radio wave, light wave, and transmission medium/media. 
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] of matter.” Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter. (see In re Nuijten, 500 F. 3d 1346 1356 n.7 (Fed. Cir 2007). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0213030 A1 to Choi.
Regarding claims 1 and 7, Choi teaches a method (a method for load balancing, Fig. 4 and paragraphs [64-65]) and at least one tangible machine-readable medium (computer readable medium, paragraph [134]) comprising a plurality of instructions that in response to being executed by a processor cause the processor to (comprising instruction codes which when executed by a processor cause the processor to perform the method, paragraphs [128-123, 134]):
classify a packet (identifying a request as an image service request and/or service type, paragraphs [60-61, 65, 86-88]);
assign a processing load weight to the packet based at least in part on the packet classification (assign/identify a processing load score to the request when the request is the image service request and/or based on the service type, paragraphs [60-61, 65, 86-88]);
(determining a total/sum of processing load score of each queue in each server of a packet/request processing system, Fig. 4 and paragraphs [60, 65, 67-68, 71]); and
assign the packet to a queue with a lowest processing load weight (assigning the request to a queue in a server with a lowest processing load score, Fig. 4 and paragraphs [60, 65, 67-68, 71]).
Regarding claim 13, Choi teaches a system (Fig. 4) comprising:
a classifier (computer readable medium and processor for perform the functions, paragraphs [128-123, 134]) to classify a packet (identifying a request as an image service request and/or service type, paragraphs [60-61, 65, 86-88]) and assign a processing load weight to the packet based at least in part on the packet classification (assign/identify a processing load score to the request when the request is the image service request and/or based on the service type, paragraphs [60-61, 65, 86-88]); and
a load balancer coupled to the classifier (computer readable medium and processor for perform the functions, paragraphs [128-123, 134]) to compute a processing load weight of a queue of a packet processing system (determining a total/sum of processing load score of each queue in each server of a packet/request processing system, Fig. 4 and paragraphs [60, 65, 67-68, 71]) and assign the packet to a queue with a lowest processing load weight (assigning the request to a queue in a server with a lowest processing load score, Fig. 4 and paragraphs [60, 65, 67-68, 71]).
Regarding claims 2, 8 and 14, Choi further teaches wherein the processing load weight of a queue is a sum of processing weights of packets in the queue (wherein the processing load score of a queue in a server is a sum or processing score of requests in the queue, paragraphs [65-68, 71, 88]).
Regarding claims 3, 9 and 15, Choi further teaches comprising determining a group of queues based at least in part on the packet classification (determining a group of servers/queues that is associated with image processing and/or particular image processing type, Fig. 4 and paragraphs [60, 64-65, 71]); computing a processing load weight of a queue in the group of queues (determining a total/sum of processing load score of each queue in each server in the group of image processing servers/queues, Fig. 4 and paragraphs [60, 65, 67-68, 71]); and assigning the packet to the queue in the group of queues with the lowest processing load weight (assigning the request to a queue in a server with a lowest processing load score, Fig. 4 and paragraphs [60, 65, 67-68, 71]).
Regarding claims 6, 12 and 18, Choi further teaches assigning the processing load weight to the packet by searching a lookup table that maps packet classifications to processing load weights (using lookup table to maps packet classifications to processing load scores, paragraphs [67, 86-88]) and selecting the processing load weight associated with the packet classification in the lookup table (identifying processing load score associated with the packet classification in the lookup table, paragraphs [67, 86-88]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0213030 A1 to Choi as applied to claims above, and further in view of US Patent 10,530,845 B1 to Golden.
Regarding claims 4, 10 and 16, Choi has taught performing classifying the packet (identifying a request as an image service request and/or service type, paragraphs [60-61, 65, 86-88]) and assigning the processing load weight to the packet (assign/identify a processing load score to the request when the request is the image service request and/or based on the service type, paragraphs [60-61, 65, 86-88]) and performing computing the processing load weight of a queue (determining a total/sum of processing load score of each queue in each server of a packet/request processing system, Fig. 4 and paragraphs [60, 65, 67-68, 71]) and assigning the packet to the queue with the lowest processing load weight (assigning the request to a queue in a server with a lowest processing load score, Fig. 4 and paragraphs [60, 65, 67-68, 71]). 
However, Choi does not explicitly teach performing “in parallel”.
Golden teaches performing classifying the packet (receiving a request for service and generating value for the request, Fig. 4, steps 402-406) in parallel (wherein the steps of load balancing is performed in parallel, col. 8, lines 50-62) with performing computing weight of a queue and assigning the packet to the queue with weight (identifying state of each host and assigning the packet/request to the host based on the state of each host, Fig. 4, steps 412-418). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of performing in parallel as taught by Golden, with the teachings of performing classifying (See Golden, col. 8, lines 50-62)

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0213030 A1 to Choi as applied to claims above, and further in view of US 2015/0365227 A1 to Billau et al. (hereafter refers as Billau).
Regarding claims 5, 11 and 17, Choi further teaches storing the processing load weight of the packet in packet metadata (storing number of pixels, i.e. processing load score, of the request in the request metadata, paragraphs [67-68]).
However, Choi does not explicitly teach “storing the packet classification” in packet metadata.
Billau teaches storing a packet classification in packet metadata (storing type of data in a metadata, paragraph [0077]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of storing the packet classification in packet metadata as taught by Billau, with the teachings of storing the processing load weight of the packet in packet metadata as taught by Choi, for a purpose of increasing efficiently in processing the packet/request, by including as much of the information as possible in the metadata of the packet/request (See Billau, paragraph [77]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0315862 A1 discloses dynamic load balancing for data allocation to servers, by assigning packet to a queue/buffer based on utilization state of queue/buffer, which reference a processing load of the queue/buffer (see paragraphs [17-18]).
 US Patent 8,756,337 discloses determining a processing time for a packet and determining priority of the packet based on the processing time for the packet (See col. 5, lines 20-45).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        January 11, 2022